Citation Nr: 1026729	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
separation depression/anxiety reaction, adjustment disorder with 
mixed emotional features, and dependent personality disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1969 to April 1970, including a brief period of service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefit sought on appeal.  The Board 
first considered this appeal in September 2006 and denied the 
claim.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in July 2008, 
the Court granted a Joint Motion for Remand, vacating the Board's 
September 2006 decision and remanding the issue on appeal for 
further development pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  The Board remanded the case for additional development 
consistent with the Joint Motion for Remand in November 2009.

The Board notes that while the Veteran's appeal was pending 
before the Court, he made an attempt to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder at the RO.  A rating decision denying the claim was 
issued in May 2008 and the Veteran submitted a notice of 
disagreement with respect to that decision in June 2008.  In 
August 2008, the Gretna Veterans Service Center Manager advised 
the Veteran and his private attorney that the notice of 
disagreement was not accepted as the underlying claim was still 
on appeal before the Court.  Accordingly, the only issue before 
the Board is as set out on the title page of this remand.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor is related to his 
fear of hostile military activity and is consistent with the 
circumstances of his Vietnam service.

2.  A VA psychologist has confirmed that the claimed stressor is 
adequate to support a diagnosis of PTSD, and that the Veteran's 
symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.304(f) (as in effect from July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded this 
case in November 2009.  Specifically, the RO was instructed to 
contact the Veteran for information regarding his alleged in-
service stressors and attempt to verify them if the requested 
information was received, obtain updated psychiatric treatment 
records, and provide the Veteran with a VA psychiatric 
examination.  The Board acknowledges that the requested 
development in regards to the Veteran's claimed in-service 
stressor has not been completed.  See Stegall, supra (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  However, 
as the current record allows for a grant of the benefit sought on 
appeal, full compliance with the Board's remand instructions is 
unnecessary. 

The Veterans Claims Assistance Act of 2000 (The VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in August 2003, April 2004 and March 
2007.  These letters appear to be adequate and include notice 
regarding degree of disability and effective date as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any potential 
error on the part of VA in complying with the provisions of the 
VCAA has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.  

Analysis

The scope of the Veteran's claim includes service connection for 
PTSD, separation depression/anxiety reaction, adjustment disorder 
with mixed emotional features, and dependent personality 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  However, for reasons expressed below, 
only PTSD need be considered.

The Veteran claims he incurred PTSD as a result of a motor 
vehicle accident in Vietnam in which he was driving a truck and 
ran over and killed a boy and a young girl in March 1970.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).

With respect to element (1), there are two diagnoses of PTSD of 
record, including the report of the March 2010 VA examination.  
Element (1) is therefore met. 

With respect to the remaining elements, the Board notes that 38 
C.F.R. § 3.304(f) was recently revised, effective July 13, 2010.  
See 75 Fed. Reg. 39843-52 (July 13, 2010).  The revised 
regulation is applicable to this case, as it involves an appeal 
pending before VA because the Court vacated a prior Board 
decision and remanded it for adjudication.  See id.  

The pertinent portion of the revision concerns the evidentiary 
standard of establishing a stressor:  

If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

The Veteran claims to have caused the death of two Vietnamese 
children, and the March 2010 examiner indicated that the 
Veteran's stressor caused feelings of intense fear, helplessness, 
and horror.  See the March 2010 examination report, 
page 6.  Accordingly, the Board finds the Veteran's stressor is 
related to his fear of hostile military activity as defined in 
the revised 38 C.F.R. § 3.304(f).

Furthermore, the March 2010 VA psychologist utilized the 
Veteran's reported stressor of having run over two Vietnamese 
children in order to substantiate a diagnosis of PTSD.  Id. at 
10.  The examiner further opined that the Veteran's observed PTSD 
symptoms were more likely than not a result of his stressor.  Id. 
at 13.

There is no clear and convincing evidence to the contrary 
concerning the alleged stressor, and the Board finds the claimed 
stressor is consistent with the Veteran's Vietnam service and his 
military occupational specialty of light vehicle driver.  
Accordingly, elements (2) and (3) are also satisfied.

All three elements having been met, service connection is 
established for PTSD.


ORDER

Service connection for PTSD is granted. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


